Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/2022 has been entered.
 
Response to Amendment
This Office Action is responsive to the amendment filed on 5/2/2022.  Claim 23 has been added.  Claims 1, 7-23 are pending.  Claims 9-14 are withdrawn from further consideration as being drawn to a non-elected invention, in accordance with 37 CFR 1.142(b).  Applicant’s arguments have been considered.  Claims 1, 7-8, 15-23 are non-finally rejected for reasons below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7-8, 15-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation “a particle size of the electrode catalyst is smaller than about 6.82 nm and greater than about 3.02 nm” and a core having Pt and a transition metal and a metal oxide, as claimed in claims 1 and 15, is not supported by the disclosure as originally filed.
The instant Specification discloses in Table 1 that the comparative example 1 (PtCu core) having a particle size of 6.82 nm and comparative example 2 (PtSnO2 core) having a particle size 3.02 nm, but does not support the endpoints of the range of the particle size of 3.02 nm or 6.82 nm having a core comprising a transition metal and a metal oxide.
The limitation “wherein a lattice constant of the electrode catalyst is smaller than about 3.91 and greater than about 3.87” and a core having Pt and a transition metal and a metal oxide, as claimed in claim 23, is not supported by the disclosure as originally filed.
The instant Specification discloses in Table 1 that the comparative example 1 (PtCu core) having a lattice constant of 3.87 and comparative example 2 (PtSnO2 core) having a lattice constant of 3.91, but does not support the endpoints of the range of the particle size of 3.02 nm or 6.82 nm having a core comprising a transition metal and a metal oxide.

Applicant is required to cancel the new matter in reply to this Office Action.

Response to Arguments
Arguments dated 5/2/2022 are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724